Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 30 November 2020 have overcome the objections and 35 U.S.C. rejections set forth in the previous office action.


EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “A filling machine comprising: a main body, a feeding unit, a movement unit, a power unit, a pipe unit, and two control units;...the pipe unit is assembled with the feeding unit, and includes a first connecting pipe, a second connecting pipe, a first line, and a second line;...the first connecting pipe is mounted on the second outlet of the connecting member;...the second connecting pipe is connected with the first connecting pipe, with the first connecting pipe being arranged between the connecting member and the second connecting pipe;...the first line and the second line are connected with the second connecting pipe, with the second connecting pipe being located between the first line and the second line;...the first line and the second line extend through the fourth seats of the two control units;...the first line is connected with a first container;...the second line is connected with a second container...the filling machine further comprises a fifth seat secured to an end of the main body and provided with a receiving slot;...and the receiving slot receives the second outlet of the feeding unit and the pipe unit...when the second plate is removed from the second receiving recess of the movement unit, the first moving member is released from the second plate and is detached from the third seat (Claim 1)” in combination with the other limitations set forth in the independent claims.

Lyman (US Patent 7,556,623) is the closest prior art of record.  However, Lyman is silent on these above recited features.  Furthermore, it would not have been obvious to modify Lyman to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Lyman to include the above recited features would improperly change the principle of operation of Lyman.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753